This is an appeal from a decision *Page 267 
of the Court of Tax Review sustaining protest against certain tax levies made in said county for the fiscal year beginning July 1, 1933.
The questions involved are identical with those in cause No. 25705, involving the protest of the trustees of the Chicago, R. I.  R. Ry. Company, this day decided, 173 Okla. 265,47 P.2d 588. The dicision in this case is the same as in that one and no other questions are involved.
The decision of the Court of Tax Review, involving levies made for the judgments in causes Nos. 7923 and 8151 in the district court is reversed. The decision as to the levies made to pay judgments in causes Nos. 7956, 8410, and 8451 in the district court is affirmed.
McNEILL, C. J., and BAYLESS, PHELPS, and GIBSON, JJ., concur.